DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation of “the first reference voltage”. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 13, 15, 17 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al. (US 2018/0138881)
[AltContent: textbox (R)][AltContent: ][AltContent: textbox (6)][AltContent: textbox (7)][AltContent: textbox (8)][AltContent: ][AltContent: textbox (10)][AltContent: ][AltContent: textbox (3100)][AltContent: ][AltContent: rect][AltContent: textbox (11)][AltContent: ][AltContent: textbox (5)][AltContent: textbox (4)][AltContent: textbox (3)][AltContent: textbox (1)][AltContent: textbox (2)]
    PNG
    media_image1.png
    605
    742
    media_image1.png
    Greyscale

Fig. 11 of Long annotated by the examiner for ease of reference.

Regarding claims 1 & 15, Long (i.e. Fig. 11) discloses an amplification circuit (11) comprising:
an input terminal (RFin) configured to receive a radio frequency (RF) signal;
an output terminal (RFout) configured to output the RF signal after the RF signal is amplified by the amplification circuit (11);
a first capacitor (C2) having a first terminal (1) coupled to the input terminal (RFin through C1-R1), and a second terminal (2);
a bias unit (10) coupled to the second terminal (2) of the first capacitor (C2), and configured to provide a bias current (it is well known that the BJT base receives bias 
a transistor (Q3) having a first terminal (3) configured to receive a first system voltage (Vccb), a second terminal (4), and a control terminal (5) coupled to a reference voltage terminal (Bias voltage), the transistor (Q3) being configured to control the bias current;
an amplification unit (3100 consisting of two amplifying stages 3110 & 3120) having an input terminal (2) coupled to the second terminal (2) of the first capacitor (C2) and the second terminal (4) of the bias unit (10), and an output terminal (d) coupled to the output terminal (RFout) of the amplification circuit (3110-3120; and
an impedance unit (gain controller 3200 is considered as an impedance unit since depending on the controller mode selection the power input to the amplification unit is controlled, i.e. input impedance of the amplification unit is changed, §0170-§0171) having a first terminal (c) coupled to the bias unit (10 at node 4), and a second terminal (1) coupled to the input terminal (RFin through C1-R1) of the amplification circuit (11) and the first terminal (1)of the first capacitor (C2), and the impedance unit (3200) being configured to adjust amplifying linearity (being gain control circuit, inherently it adjusts the linearity of amplification) of the amplification circuit (11) according to a first selection signal (Vmode1). Further per claim 3, the first terminal of the impedance unit (c) is coupled to the second terminal (4) of the transistor (bias transistor Q3). Also per claim 4, the impedance unit (3200) comprises a first switch (transistor Q1 can be considered as acting as switch since depending on the Vmode1 high or low the transistor biases on or off and correspondingly reduces the input signal into the mode1 is applied) configured to receive the first selection signal (Vmode1). According to claim 13, the bias unit (10) further comprises a resistor (R4) having a first terminal coupled to the second terminal (4) of the transistor (Q3), and a second terminal coupled to the input terminal (2) of the amplification unit (3100).
According to claim 15, all other claim limitations being identical with claim 1, please refer to the rejection of claim 1 based on Long as discussed in detail above and as for a second terminal of the impedance unit (3200) is coupled to a second reference voltage terminal, Long further teaches a second terminal (ground reference R, as shown above in the Fig. 11 of Long) coupled to the reference voltage terminal (i.e. ground reference terminal). Further per claim 17, the first reference voltage terminal (5) is configured to provide a first external bias voltage (Bias voltage, see Fig. 11 above), and the second reference voltage terminal (ground reference R) is configured to provide a second external bias voltage (ground of the bias potential). Regarding claim 19, the impedance unit (3200) comprises a first switch (Q1) and a second capacitor (C1), and the first switch (Q1) has a control terminal (8) configured to receive the first selection signal (Vmode1). 
Allowable Subject Matter
Claims 2, 5-12, 14, 16, 18 & 20 is objected to as being dependent upon a rejected base claims 1 & 4, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 & 16 are allowable since the closest prior art of record (i.e. Long) is not explicit about the increase and decrease of the capacitive reactance as a function of selecting the high power mode and low power mode.
Claim 5-9 are allowable since the closest prior art of record (i.e. Long) teaches a different connections for the first and second terminals of the second capacitor as 
Claims 10-12 & 20 are allowable since the closest prior art of record (i.e. Long) teaches opposite to the claim, i.e. with the first selection signal (Vmode1) turns on the first switch (Q1), the amplification circuit operates in a low power mode which is contrary to claims 10 & 20 and Long doesn’t teach variable capacitor or diode as part of the impedance unit (3200) as required per claims 11 & 12 respectively.
Claim 14 is allowable since the closest prior art of record (i.e. Long) is not explicit about a switch in parallel with the resistor (R4) as claimed.
Claim 18 is allowable since the closest prior art of record (i.e. Long) differs from the claim, because the second external bias voltage is ground reference, not substantially equal to the first external bias voltage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HAFIZUR RAHMAN/Examiner, Art Unit 2843